DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The objection to the drawing is withdrawn, in light of the amended replacement figure.

Claim Objections
Claims 2, 15, and 17 are objected to because of the following informalities:
In claim 2, the phrase “a fluidly-associated fluid flow bio-lamina substrate” should be “a fluidly-coupled fluid flow bio-lamina substrate”.
In claim 15, the phrase “a plurality of the structural projections” should be “one or more structural projections” due to the phrasing in claim 1.
In claim 15, the phrase “a plurality of fluid mixers” should be “one or more fluid mixers” due to the phrasing in claim 2.
In claim 17, the phrase “A bio-lamina bioreactor” is indicated in both claims 17 and parent claim 2. Please consider using a different phrase, such as “A modified bio-lamina bioreactor” to differentiate from claim 2’s “a bio-lamina bioreactor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The 35 U.S.C. § 112(b) rejection for antecedent basis is withdrawn, in light of an amendment to claim 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”).
Regarding claim 1, Soper discloses one or more structural projections (Fig. 8 and paragraph [0111]).
Soper does not disclose a covalently- or electrostatically-coupled biofilm comprising a microorganism.
Mayer discloses an electrostatically-coupled biofilm (abstract) comprising a microorganism (abstract, “Pseudomonas aeruginosa”).
In the analogous art of bacterial biofilms, it would have been obvious to one skilled in the art before the effective filing date to modify the structural projections of Soper to use it as a bio-lamina substrate for the biofilm of Mayer in order to cultivate and immobilize bacteria to adhere to a substratum (Mayer, Introduction).
Notably, the addition of a biofilm would only help bind the cells to the polymer substrate of Soper, as a biofilm can comprise cells. 

Claims 2-4, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on .
Regarding claim 2, Soper in view of Mayer does not disclose that the fluidly-associated fluid flow bio-lamina substrate comprises one or more fluid mixers, one or more feed holes, and one or more channel manifolds, wherein the biofilm bio-lamina substrate and the fluidly-coupled fluid flow bio-lamina substrate form a bio-lamina bioreactor.
Hirschel discloses one or more feed holes (annotated Fig. 1B) and a bioreactor (Fig. 1A, element 2).


    PNG
    media_image1.png
    441
    489
    media_image1.png
    Greyscale

Annotated Fig. 1B from Hirschel

In the analogous art of perfusion bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the structural projections of Soper and the biofilm and microorganisms of Mayer to be within the bioreactor of Hirschel in order to cultivate the microorganism to produce a product in a contained and controlled manner.

Tonkovich discloses one or more fluid mixers (Fig. 4, element 213), and one or more channel manifolds (paragraph [0011]).
In the analogous art of multiphase mixtures, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm bio-lamina substrate of Soper in view of Mayer and Hirschel with the channel manifolds and fluid mixers of Tonkovich in order to promote gas-liquid contacting for absorption such as air sparging to stimulate growth of bacteria (Tonkovich, paragraph [0002]). 
Regarding the limitations “a fluidly-associated fluid flow bio-lamina substrate” and “wherein the biofilm bio-lamina substrate and the fluidly-coupled fluid flow bio-lamina substrate form a bio-lamina bioreactor”, Soper in view of Mayer, Hirschel, and Tonkovich disclose all the structures claimed and would form a fluidly-coupled fluid flow bio-lamina substrate and a bio-lamina bioreactor.
Regarding claim 3, Hirschel discloses a first clamp plate (Fig. 1B, element 6B); and a second clamp plate (Fig. 1B, element 6A); wherein one of the first clamp plate (Fig. 1B, element 6B) or the second clamp plate (Fig. 1B, element 6A) comprises an inlet for introducing liquid (annotated Fig. 1B, above) into the bio-lamina bioreactor (see claim 2 rejection); an inlet for introducing gas (annotated Fig. 1B, above) into the bio-lamina bioreactor (see claim 2 rejection); an outlet for delivering fluid (annotated Fig. 1B, above) from the bio-lamina bioreactor (see claim 2 rejection) or any combination thereof (annotated Fig. 1B, above and see claim 2 rejection).

Regarding claim 4, Soper discloses a polymer substrate comprising poly(methyl methacrylate) (abstract and paragraphs [0026], [0041], and [0111]) or polycarbonate (abstract and paragraphs [0041] and [0071]), and metals comprising copper (paragraph [0036]), platinum (paragraph [0036]), or nickel (paragraph [0036]).
Regarding claim 12, Soper discloses a plurality of structural projections (Fig. 8 and paragraph [0111]).
	Regarding the limitation “having different sizes”, absent unexpected results, different sizes are an obvious variant. MPEP § 2144.04(IV)(A).
Regarding the limitation “which are configured to provide a gradient through which fluid flows” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 13, Tonkovich discloses that one or more fluid mixers (Fig. 4, element 213) comprise elevated projections (Fig. 4, elements 212 and 214) that are configured to provide a tapered flow channel through which liquid can flow (Fig. 4, element 213), and wherein the tapered flow channel comprises a feed hole (Fig. 4, elements 244, “apertures”).
Regarding claim 14, Tonkovich discloses that the one or more channel manifolds (paragraph [0011]) each comprise at least one channel (paragraph [0077] “microchannel”) and at least one opening (paragraph [0077], “inlet”) through which gas or liquid can be introduced (Abstract). 
claim 17, Hirschel discloses a first clamp plate (Fig. 1B, element 6A); a second clamp plate (Fig. 1B, element 6B); an inlet for introducing liquid (annotated Fig. 1B above); and an outlet for delivering fluid (annotated Fig. 1B above).
Regarding the limitation “an inlet for introducing gas”, the intended use of claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2144(II). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) as applied to claim 1 above, further in view of Gavrjushkin (RU 2321638).
Regarding claim 5, Soper in view of Mayer does not disclose that the biofilm bio-lamina substrate comprises a surface that is surface-modified with glycidylpropoxytrimethoxysilane, tris(hydroxymethyl)aminomethane, aminopropyltriethoxysilane, aminopropyltrimethoxysilane, or combinations thereof.
Gavrjushkin discloses a surface that is surface-modified with aminopropyltriethoxysilane (paragraph [0092]).
In the analogous art of molecular biology applications, it would have been obvious to one skilled in the art before the effective filing date to modify the substrate of Soper in view of Mayer with aminopropyltriethoxysilane of Gavrjushkin in order to be able to bond different chemical components to the surface of the substrate.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model .
Regarding claim 6, although Soper in view of Mayer discloses a biofilm (pg. 5, 1st full paragraph, “alginate”) and inorganic salts (pg. 8, under “3.4. Effect of inorganic electrolytes”), Soper in view of Mayer does not disclose calcium chloride.
Goksungur discloses wherein the biofilm further comprises a film-forming matrix comprising a polysaccharide (pg. 266 “alginate”), a polymer, or a combination thereof, and an inorganic salt (pg. 266 “calcium chloride”).
In the analogous art of ethanol production in a bioreactor, it would have been obvious to one skilled in the art before the effective filing date to modify the biofilm with sodium alginate and calcium chloride to combine into a gel for whole cell entrapment due to its ease and non-toxic character (pg. 266).
Regarding claim 7, Goksungur discloses a biofilm substrate wherein the polysaccharide is alginate (pg. 266 “alginate”) and the inorganic salt is CaCl2 (pg. 266 “calcium chloride”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) and Goksungur (“Production of Ethanol from Beet Molasses by Ca-Alginate Immobilized Yeast Cells in a Packed-Bed Bioreactor”) as applied to claims 6-7 above, further in view of Kurayama (“Preparation of aminosilane-alginate hybrid microcapsules and their use for enzyme encapsulation”).
claim 8, Soper in view of Mayer and Goksungur does not disclose wherein the film-forming matrix further comprises an aminosilane.
Kurayama discloses wherein the film-forming matrix (abstract “alginate” and “calcium chloride”) further comprises an aminosilane (abstract, “3-aminopropyltriethoxysilane APTES”).
In the analogous art of enzyme-immobilization, it would have been obvious to one skilled in the art before the effective filing date to modify the film-forming matrix of Soper in view of Mayer and Goksungur with the aminosilane of Kurayama in order to immobilize biocatalysts (Kurayama, Introduction).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) as applied to claim 1 above, further in view of Silverman (US 2015/0232888).
Regarding claim 9, Soper in view of Mayer does not disclose a methanotroph.
	Silverman discloses a methanotroph (paragraph [0008]).
	In the analogous art of converting methane into methanol using biocatalysis, it would have been obvious to one skilled in the art before the effective filing date to modify the microorganism of Soper in view of Mayer with the methanotroph of Silverman in order to produce higher value fuels and chemicals from methane (Silverman, paragraph [0007]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) as applied to claim 1 above, further in view of Yoshioka .
Regarding claim 10, Soper in view of Mayer does not disclose that the biofilm is covalently attached to the biofilm bio-lamina substrate or electrostatically coupled to the biofilm bio-lamina substrate.
	Yoshioka discloses that the biofilm is covalently attached (Fig. 1, via “aminopropyltriethoxysilane”) to the biofilm bio-lamina substrate (abstract, “stainless steel”).
	In the analogous art of grafting alginate onto substrates, it would have been obvious to one skilled in the art before the effective filing date to modify the substrate of Soper in view of Mayer with the surface modification and alginate of Yoshioka in order to form a layer of alginic acid that was immobilized onto stainless steel substrates via aminopropyltriethoxysilane (Yoshioka, Conclusion).
Assuming arguendo, that the stainless steel substrate of Yoshioka would not work, Gavrjushkin discloses that the surface modification using aminopropyltriethoxysilane can also be coupled to PMMA (paragraphs [0092] and [0124]-[0125]).
In the analogous art of biomedical applications, it would have been obvious to one skilled in the art before the effective filing date to modify the aminopropyltriethoxysilane surface modification on stainless steel of Soper in view of Mayer and Yoshioka with the aminopropyltriethoxysilane surface modification on PMMA in order to manufacture a polymer-based device for ease of manufacture.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model .
Regarding claim 11, Soper in view of Mayer, Goksungur, and Kurayama does not disclose wherein the biofilm is covalently attached to the bio-lamina substrate through the polylysine, chitosan, adipic dihydrazide, or aminosilane.	
Yoshioka discloses that the biofilm is covalently attached (Fig. 1, via “aminopropyltriethoxysilane”) to the biofilm bio-lamina substrate (abstract, “stainless steel”).
	In the analogous art of grafting alginate onto substrates, it would have been obvious to one skilled in the art before the effective filing date to modify the substrate of Soper in view of Mayer, Goksungur, and Kurayama with the surface modification and alginate of Yoshioka in order to form a layer of alginic acid that was immobilized onto stainless steel substrates via aminopropyltriethoxysilane (Yoshioka, Conclusion).
Assuming arguendo, that the stainless steel substrate of Yoshioka would not work, Gavrjushkin discloses that the surface modification using aminopropyltriethoxysilane can also be coupled to PMMA (paragraphs [0092] and [0124]-[0125]).
In the analogous art of biomedical applications, it would have been obvious to one skilled in the art before the effective filing date to modify the aminopropyltriethoxysilane surface modification on stainless steel of Soper in view of Mayer, Goksungur, Kurayama, and Yoshioka with the aminopropyltriethoxysilane surface modification on PMMA of Gavrjushkin in order to have a polymer-based device for ease of manufacture and disposal.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”), Hirschel (US 2011/0212493) and Tonkovich (US 2006/0073080) as applied to claims 2-4, 12-14, and 17 above, further in view of Degenhardt (WO 02/088298).
Regarding claim 15, Hirschel discloses the first clamp plate (Fig. 1B, element 6A); the second clamp plate (Fig. 1B, element 6B) comprises a plurality of alignment holes (see annotated Fig. 1B, element 6B, above).
Tonkovich discloses a plurality of the fluid mixers (Fig. 4, element 213) each comprising a tapered flow channel (Fig. 4, element 213) and the one or more feed holes (Fig. 4, element 244); a first channel manifold (paragraph [0021]) comprising a first opening (Fig. 4, element 216); a second channel manifold (paragraph [0021]) comprising a second opening (Fig. 4, element 272).
Soper in view of Mayer, Hirschel, and Tonkovich does not disclose a plurality of alignment pins.
Degenhardt discloses a plurality of alignment pins (paragraph [0069]).
In the analogous art of research apparatuses used for testing biofilm growth, it would have been obvious to one skilled in the art before the effective filing date to modify the first clamp plate of Soper in view of Mayer, Hirschel, and Tonkovich with the alignment pins of Degenhardt in order to maintain contact between the lid assembly and the vessel assembly (Degenhardt, paragraph [0069]).

Regarding the limitation “the fluidly-associated fluid flow bio-lamina substrate comprises a plurality of the structural projections, which are configured to align with the plurality of the structural projections of the biofilm bio-lamina substrate” Soper in view of Mayer, Hirschel, Tonkovich, and Degenhardt discloses all claimed structural limitations and would be able to be configured according to the limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluidly-associated fluid flow bio-lamina substrate with this limitation in order to align the two plates together and effectively form a seal in the bioreactor that would not leak fluids.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Soper (US 2004/0191703) in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”) as applied to claim 1 above, further in view of Hollins (“Microfluidic Carbonylated Protein Capture”).
Regarding claim 25, Soper discloses the one or more structural projections (Fig. 8 and paragraph [0111]) but does not disclose wherein the one or more structural projections have a width or a diameter greater than or equal to 0.1 mm and less than or equal to 10 mm.

In the analogous art of microfluidic devices, it would have been obvious to one skilled in the art before the effective filing date to modify the bio-lamina substrate of Soper in view of Mayer with the structural projections of Hollins in order to have structural projections in PMMA that would increase the surface area for the bioreactor for the adherence of the biofilm to the polymer substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9, 10, and 13 of U.S. Patent No. 10,258,955 by Jovanovic in view of Mayer (“The role of intermolecular interactions: studies on model systems for bacterial biofilms”).
Regarding claim 1, Jovanovich discloses one or more structural projections (claim 13).
Jovanovich does not disclose a covalently- or electrostatically-coupled biofilm comprising a microorganism.
Mayer discloses an electrostatically-coupled biofilm (abstract) comprising a microorganism (abstract, “Pseudomonas aeruginosa”).

Regarding the limitation “a bio-lamina substrate”, Jovanovich in view of Mayer discloses the claimed structures of the bio-lamina substrate of claim 1.
Regarding claim 2, Jovanovich discloses one or more structural projections (claim 13), one or more fluid mixers (claim 1, “mixer plate assembly”), one or more feed holes (claim 10), and one or more channel manifolds (claim 9).
Jovanovich in view of Mayer discloses the biofilm bio-lamina substrate (see claim 1 double patenting rejection).
Regarding the limitations “fluidly-associated fluid flow bio-lamina substrate” and “bio-lamina bioreactor” Jovanovich in view of Mayer discloses all claimed structural limitations that comprise this term.
Regarding claim 3, Jovanovich discloses a first clamp plate (claim 1); a second clamp plate (claim 1); wherein one of the first clamp plate (claim 1) or the second clamp plate (claim 1) comprises: an inlet for introducing liquid (claim 1 “feedstock inlet port”); an inlet for introducing gas (claim 1 “hydrogen input port”); and an outlet for delivering fluid (claim 1).
Regarding the limitation “bio-lamina bioreactor”, Jovanovich in view of Mayer discloses all claimed structural limitations that comprise this term (see claim 2 double patenting rejection).
Regarding the limitation “any combination thereof”, Jovanovich in view of Mayer discloses all claimed structural limitations that comprise this term.
claim 4, Jovanovich further discloses that each of the biofilm bio-lamina substrate (see claim 2 double patenting rejection) and the fluidly-coupled fluid flow bio-lamina substrate (see claim 2 double patenting rejection) independently comprises a metal selected from stainless steel (claim 4).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reitzel (US 9068156) – This invention supports a biofilm on a horizontal plate with biofilm attachment projections.
Janssens (EP 0630859) – This invention supports a biofilm with grass-like or blade-like structural attachment projections.
Response to Arguments
	Regarding claim 1, increasing the surface area with the microposts of Soper would provide extra structural support for the purposes of attaching a biofilm. A person having ordinary skill in the art would be able to understand that having microposts would achieve this particular advantage, as is stated in Soper’s paragraph [0111] which states that the microposts increase the activated surface area. Soper is also directed to a specific process of forming a polymer substrate (Soper, claim 33) and can even bind whole respiring cells to the polymer substrate (Soper, claim 42). The addition of a biofilm would only help bind the cells to the polymer substrate, as a biofilm can comprise cells. Also, the entire argument about the Soper device is about intended use. Applicant is reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).

Applicant’s argument referring to page 14, 4th full paragraph could not be found, as Soper’s document (US 2004/0191703) only includes 12 pages of specification text; please use the paragraph numbering system provided in the Pre-Grant Publication.
	Regarding the dependent claims 2-15, 17, and 25, the associated rejections are upheld, as no substantial arguments have been filed.
	Regarding the obviousness-type double patenting over claims 1-4, the Examiner is allowed to use a second reference, or even more than one second reference in an obviousness-type double patenting rejection. Given that many of the structures present in the instant application are already in the Jovanovic-995 (US 10,258,995) patent, it would have been obvious to one skilled in the art before the effective filing date to modify the Jovanovic-955 reactor to accommodate a biofilm as in Mayer in order to obtain a biofilm reactor that grows a microorganism. Applicant is reminded that the intended use of the reactor is irrelevant, as the structure remains the same in both inventions in the instant claims 1-4, given the obvious addition of the biofilm from Mayer. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II). Despite the few differences in what is being produced whether they are “fuels or energy sources” (instant specification, page 1, lines 19-29) or specifically “biohydrogenated diesel” (Jovanovic-955, 

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799